110 S.W.3d 67 (2003)
In re Richard Owen TAYLOR.
No. 10-02-344-CV.
Court of Appeals of Texas, Waco.
January 10, 2003.
Richard Owen Taylor, Tennessee Colony, pro se.
Sheryl S. Swanton, Lone Star Legal Aid, Waco, for Appellee/Respondent.
Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

OPINION
PER CURIAM.
Richard Owen Taylor petitions this Court to issue a writ of mandamus against Respondent, the Honorable Joe N. Johnson, former Judge of the 170th District Court of McLennan County. Taylor complains that Judge Johnson refused 1) to set various motions for hearing, and 2) to rule on these motions. However, the Honorable Jim Meyer is the current Judge of the 170th District Court of McLennan County. The Texas Supreme Court has made it clear that "[a] writ of mandamus will not lie against a successor judge in the absence of a refusal by him to grant the relief Relator seeks." State v. Olsen, 163 Tex. 449, 360 S.W.2d 402, 403 (1962) (orig. proceeding). There is nothing in the record to indicate that such a request has been made of Judge Meyer. We deny the petition. Tex.R.App. P. 52.8.